ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-10_ORD_01_NA_01_FR.txt. 189

OPINION CONJOINTE
DE M. MOSLER ET DE SIR ROBERT JENNINGS

[Traduction]

Nous avons voté en faveur de lordonnance indiquant des mesures
conservatoires, mais nous tenons à souligner deux choses :

Premièrement, que les obligations, imposées par les dispositions de la
Charte des Nations Unies et par la Charte de l'Organisation des Etats
américains, de s’abstenir, dans les relations internationales, de recourir à la
menace ou à l'emploi de la force contre l'intégrité territoriale ou l’indé-
pendance politique d’un Etat et de ne pas intervenir dans des affaires qui
relèvent essentiellement de sa compétence nationale s’appliquent à l'Etat
demandeur tout autant qu’à l’Etat défendeur.

Deuxièmement, nous désirons aussi mettre l’accent sur l’obligation
incombant aux deux Parties, dans la situation complexe et délicate qui
règne actuellement en Amérique centrale, de mener de bonne foi des
négociations dans le cadre des arrangements régionaux approuvés par le
Conseil de sécurité des Nations Unies et qui ont l’appui de l'Organisation
des Etats américains.

(Signé) Hermann MOsLER.
(Signé) Robert Y. JENNINGS.

24
